Jackson, Chief Justice.
1. We think that the court did not err in overruling the demurrer to the accusation. The offense was gaming. It matters not with whom, or what thing of value played for, nor was it necessary to elect on which game of cards the playing was done. Formerly it was necessary to allege with whom, but then the punishment was greater if with a slave, and the ruling was put on that ground. See 13 Ga., 396; 22 Ib., 101.
2. There was no error in letting in the evidence. The witness swore from memory but aided it by a memorandum, and had the right to do so.
3. The verdict.is sustained by law and evidence.
Judgment affirmed.